FILED - GR
January 4, 2021 11:01 AM

CLERK OF COURT
U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT oy, ee ceed i I
FOR THE WESTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

 

DARREL K. THOMPSON, et al, No. 1:20-CV-1111
Plaintiffs Hon. Robert J. JONKER

Vv.

STRYKER CORPORATION, et al..,

Defendants.

 

 

Motion to Withdraw as Attorney of Record

Comes now the undersigned attorney of record for the Plaintiffs and moves to withdraw as counsel
of record, and for this Court to grant leave for the undersigned attorney to withdraw, for the
following reasons:

1. On November 3, 2020, the United States District Court for the Western District of
Tennessee transferred the present case to the United States District Court for the Western District
of Michigan. (ECF 2:19-cv-2038 Doc. 65 (W.D. Tenn.), and ECF 2:16-cv-3013 Doc. 70 (W.D.
Tenn.)).

2. This attorney is not admitted to practice in the United States District Court for the
Western District of Michigan.

3. Pursuant to Local General Rule 2.5, this attorney has not appeared in the Western
District of Michigan on behalf of the Plaintiffs, has not filed an entry of appearance, and has not
signed a pleading, motion, or other paper as attorney for any of the named Plaintiffs.

4. The client insists upon presenting a claim or defense that this attorney believes is

not warranted under existing law and cannot be supported by good faith argument.
5. The client’s conduct renders it unreasonably difficult for the lawyer to carry out his
representation effectively.

6. It would be unduly burdensome on this attorney to represent the Plaintiffs in the
present case considering having to appear in person in the Western District of Michigan and
because he is not admitted in the United States District Court for the Western District of Michigan.

7. This attorney is of the opinion that the above-stated reasons are compelling and that
to allow this attorney to withdraw will not prejudice the client or the trial of this case. This attorney
further asks the Court to allow the Plaintiffs sufficient time to find alternate Counsel.

8. This attorney certifies that, pursuant to W.D. Tenn. Local Rule 83.01(g), that he
has given written notice to the Plaintiffs of his intention withdraw at least fourteen (14) days prior
to filing the motion to withdraw. (Exhibit A).

9. This attorney certifies that he has served a draft motion to withdraw on the

Plaintiffs. (Exhibit B).

WHEREFORE, the undersigned attorney prays the Court to allow him to withdraw as counsel of
record, for this Court to grant its leave for the undersigned attorney to withdraw, and for this Court

to allow the Plaintiffs sufficient time to retain new counsel.

Respectfully submitted,

Ch Low
John Tennyson (BPR No. 32777)
Dunham & Jones
424 Church St., Ste. 2000
Nashville, TN 37219
(615) 999-9999
john.tennyson@dunhamlaw.com
Certificate of Service

On this the 30 day of December, 2020, I hereby certify that a copy of the foregoing has been served
on all Parties of record via this Court’s CM/ECF filing system.

/s/ John Tennyson
John Tennyson
 

DUNHAM & JONES

ATTORNEYS AT LAW, P.C.

424 CHURCH STREET, SUITE 2000
NASHVILLE, TENNESSEE 37219

 

 

E wa
PRIORITY MAIL E!

 

Dunham & Jones
Attorneys at Law, P.C.
424 CHURCH STREET, Ste

NASHVILLE TN 37219

WAIVER OF SIGNATURE

 

la Clerk of Court

| 410 Michigan $
| Grand Rapids |
|

 

 

 
 

PAID 062S0008632566
LEPRESS RATE FROM 37219

 

 

 

 

 

 

 

 

a | oe
Ve iy is 12/30/2020
1-DAY™
0007
2000 (615) 651-7300
C020
treet, NW
Ml 49503-2300
———————————————

‘ACKING #

6 4605 8728 84
LTE

 

 

 
